ORDER GRANTING MOTION TO DISMISS
STACY L. LEEDS, Justice.
On January 2,2004, the parties, by and through their attorneys, Nason Morton for the Petitioner Perry and Becky Johnson for the Respondent Cherokee Nation, appeared for a status conference. At the conference, attorneys agreed that the only remedy sought of this Court was the award of back pay to the Petitioner.
The Court advised the parties that this Court has established a line of cases prohibiting the award back pay in employee appeals cases. See Bush, JAT-O1-09 (April 2002); See also Cain, JAT-01-16 (Oct. 2002). Consistent with this line of cases, this Court lacks the statutory authority to grant the sole remedy sought by Petitioner in this matter.
Respondent’s Motion to Dismiss dated August 13, 2002, is hereby granted.